The opinion of the court was delivered by
TAFT, J.
A person is liable to the penalty mentioned in s. 2844 R. L. if he transports a pauper from one town to another town with intent to charge the latter with the pauper’s support, and he is liable even if the pauper is a resident of .the town to which he is transported,, and the latter town chargeable with the pauper’s support. The first request of the plaintiff embodying this proposition should have been complied with. In failing to do so, the court erred, and we see nothing in the charge as given that corrected the error. The jury were told that if one town contracted with a person in another town, to support a pauper for a definite time and at the end of the time refused to do anything further with him, the party had the right to return the pauper to the town making the contract. The court then (see paragraph six) applied this rule to the case under consideration. In so doing there was error. If Mrs. Sanders procured the defendant to keep the child until the next day, in Middle-*418bury, and did not take the child away at the time named, the defendant had no right to carry the pauper back to Weybridge with inteut to charge that town with its support. If he did. he would be liable to the penalty named in the statute. Had the arrangement to keep the child in Middlebury been made by the town of Weybridge, or its authorized officials, a different question would have been presented, and the act of the defendant in taking the child back to Weybridge might have been legal and the charge of the court warranted. But the rule has no application to a contract made by a private person to keep a pauper in another town than the one in which he is residing.
The third finding was against evidence. The point involved was, did the defendant take the pauper to Weybridge with intent to charge that town with its support. He testified that he started to take the child back to its mother at Mrs. Sanders’, supposing she lived in Middlebury near the bridge between the two towns, but that on his way he inquired of someone who told him she lived across the river in Weybridge; that he then made up his mind that the pauper was chargeable to Weybridge; he had no doubt but that Weybridge would take care of him and that the result would be that it would have to take care of him. The defendant knew the child was a pauper ; he testified that he told Mrs. Sanders “that she would have to see the Weybridge poor-master ; that he would see him for her ; that Mrs. Sanders told him she was not able to keep the boy.” The defendant further testified “ I thought he would have to go to the town of Weybridge ; I thought he belonged there; I thought he didn’t belong to the town of Middlebury and I would take him back and let them (Weybridge) pay.” The defendant ought not to complain if the court consider his testimony as true. From it, there can be but one conclusion, as to the intent with which he took the child to Weybridge, and that is, that he intended to charge the plaintiff with its support.
*419The petition for a new trial and the other special findings become immaterial.
Judgment reversed, cause rema/nded.